Exhibit 10.15

 

Director Compensation Arrangements

 

Compensation of Non-Employee Directors Upon Initial Election to the Board

 

Each non-employee director will be entitled to receive a non-qualified stock
option having an aggregate Black-Scholes cash value of $134,400, rounded to the
nearest 100 shares, provided that in no case shall such stock option be less
than 25,000 shares (so long as 25,000 shares are required to be granted under
the equity incentive plan of the Corporation).  Such option shall be for the
purchase of common stock of the Corporation and shall vest annually over three
years and be granted on the fifth business day following his or her initial
election to the Board.

 

 Annual Compensation of Non-Employee Directors

 

Annual Retainers

 

Each non-employee director will be entitled to receive annual retainer amounts
for each respective role on the Board. In lieu of cash, such aggregate annual
retainer amounts shall each be satisfied by the issuance of deferred stock
awards of restricted stock units as described herein.

 

The respective annual retainer value for each particular role on the Board are
as follows:

 

Role  Annual Retainer Value Non-employee director  $35,280  Chairman of the
Board  $35,280  Audit Committee chair  $18,144  Audit Committee member  $9,072 
Compensation Committee chair  $12,096  Compensation Committee member  $6,048 
Governance Committee chair  $5,040  Governance Committee member  $5,040 

 

The annual retainer awards (each a “Retainer Award”) are generally granted on
the first trading day of January (the “Grant Date”) and vest quarterly over the
calendar year on each March 31, June 30, September 30 and December 31. The
number of shares of common stock subject to a Retainer Award is equal to the
amount of cash that would have been received had the retainers all been paid in
cash, divided by the average daily closing market price of the common stock for
the month of November immediately preceding the Grant Date, rounded to the
nearest 100 shares.

 

In the event that a non-employee director is named Chairman or joins any
committees of the Board of Directors during a fiscal year after the Grant Date,
such director shall be granted a Retainer Award (the “Additional Retainer
Award”), in relation to such additional roles and respective retainer amounts
pro-rated for the remainder of such year. Such Additional Retainer Award shall
be granted on the first trading day of the month after the individual is
appointed to such roles. The Additional Retainer Award shall vest in equal
amounts spread over the remaining quarterly vesting dates of the Retainer Awards
for such calendar year subject to continued service as a non-employee director
on the applicable vesting dates. The number of shares of common stock subject to
an Additional Retainer Award is equal to the amount of cash that would have been
received had the retainers all been paid in cash, divided by the average daily
closing market price of the common stock for the calendar month that is two
months prior to the month the director was appointed to the additional roles,
rounded to the nearest 100 shares (i.e., the month of June if the director was
appointed to the additional roles on August 15).

 







In the event a director’s service (including as a Board member, or their role as
Chairman, Committee Chairman, Committee member) ends during a particular
quarter, the vesting date for such quarter in relation to the portion of the
award attributable to such roles that are ending, shall be the last day of the
director’s term in the respective role such that the full quarterly amount
attributable to such roles shall vest on that earlier vesting date.

 

Annual Equity Award

 

Each non-employee director will also be entitled to receive an equity award
having an aggregate cash value of $80,640, rounded to the nearest 100 shares,
vesting fully on the earlier to occur of (i) the date of the Corporation’s next
Annual Meeting of Stockholders after the grant date, immediately prior to the
commencement of such meeting, and (ii) one year from the date of grant and
granted on the fifth business day following the Corporation’s Annual Meeting of
Stockholders, with such award to be evidenced by a grant of deferred stock
awards of restricted stock units.  

 

Expenses

 

In addition, non-employee directors shall be reimbursed for their expenses
incurred in connection with attending Board and Committee meetings.

 



 

 

